 1   McGREGOR W. SCOTT
     United States Attorney
 2   MICHAEL D. ANDERSON
     KEVIN C. KHASIGIAN
 3   MATTHEW M. YELOVICH
     Assistant U. S. Attorneys
 4   501 I Street, Suite 10-100
     Sacramento, CA 95814
 5   Telephone: (916) 554-2700

 6   Attorneys for the United States

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:18-CV-02328-WBS-KJN
12                   Plaintiff,
13           v.                                            STIPULATION AND ORDER
                                                           EXTENDING THE TIME FOR FILING
14   REAL PROPERTY KNOWN AS APN: 4181-                     A CLAIM
     034-009, INCLUDING ALL
15   APPURTENANCES AND IMPROVEMENTS
     THERETO, and
16
     REAL PROPERTY KNOWN AS APN: 4179-
17   012-040 (FORMERLY KNOWN AS 4179-012-
     039), INCLUDING ALL APPURTENANCES
18   AND IMPROVEMENTS THERETO,
19                   Defendants.
20

21           IT IS HEREBY STIPULATED by and between the United States of America and potential

22 claimant Sacramento Kings Limited Partnership, by and through their respective attorneys as follows:

23           1.      The United States filed a Verified Complaint for Forfeiture In Rem against real properties

24 identified as APN: 4181-034-009 and APN: 4179-012-040 (hereafter “defendant properties”).

25           2.      Pursuant to Federal Rules of Civil Procedure, Rule G, potential claimant Sacramento

26 Kings Limited Partnership ("Claimant") is required to file a claim no later than 30 days after the final

27 publication of legal notice under Rule G(4)(a) or no later than 60 days after the first day of publication on

28 the official internet government forfeiture site, which in this case was September 22, 2018. Accordingly,
                                                         1
29                                                                                    Stipulation and Order Extending
                                                                                              The Time for Filing a Claim
30
 1 Claimant must file its claim on or before November 21, 2018, unless the court extends the deadline for

 2 good cause shown.

 3          3.      Accordingly, the parties agree that the deadline by which Claimant may file a claim

 4 contesting forfeiture shall be extended to January 23, 2019.

 5 Dated: 11/1/2018                                       McGREGOR W. SCOTT
                                                          United States Attorney
 6

 7                                                By:     /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
 8                                                        Assistant U.S. Attorney
 9

10
                                                          TRAINOR FAIRBROOK
11

12 Dated: 11/1/18                                         /s/ John D. Fairbrook
                                                          JOHN D. FAIRBROOK
13                                                        Attorney for Sacramento Kings Limited Partnership
14                                                        (Authorized by email)
15

16                                                    ORDER
17          Pursuant to the foregoing Stipulation, the deadline by which Sacramento Kings Limited

18 Partnership shall be required to file a claim contesting forfeiture in the above-referenced action shall be

19 extended to January 23, 2019.
20          IT IS SO ORDERED.

21 Dated: November 1, 2018

22

23

24

25
26

27

28
                                                          2
29                                                                                     Stipulation and Order Extending
                                                                                           The Time for Filing a Claim
30
